Citation Nr: 0843937	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  95-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for Epstein-Barr virus 
infection.

2.	Entitlement to service connection for the residuals of 
exposure to ionizing radiation including a disorder manifest 
by general health problems, a genetic disorder, birth 
defects, and degeneration of the bones.

(The issues of entitlement to an effective date earlier than 
November 13, 1992 for service connection for a psychiatric 
disorder to include post-traumatic stress disorder and 
entitlement to an initial compensable evaluation for service 
connected basal cell carcinoma of the left eyebrow, left 
medial canthus and frontalium of the nose will be the 
subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
residuals of and fatigue secondary to radiation exposure, and 
from a September 1997 rating decision which denied service 
connection for general health problems, birth defects, a 
genetic disorder, Epstein-Barr virus, and degeneration of the 
bones and spine. 

In April 1998, the veteran testified in a hearing in front of 
the undersigned Veterans Law Judge in Washington, D.C.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board originally considered this case in June 1998 and 
denied the veteran's claims.  The veteran was denied 
reconsideration of the Board decision in August 1998, and 
appealed the June 1998 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2001, 
the Court vacated the Board's decision and remanded all 
issues to the Board for adjudication on the merits with 
consideration of the newly enacted Veterans Claims Assistance 
Act of 2000.  

In May 2002, the Board issued a decision denying the 
veteran's claims.  The veteran was denied reconsideration of 
the Board decision in September 2002, and appealed the May 
2002 Board decision to the Court.  In March 2003, the Court 
granted a Joint Motion for Remand and vacated the Board's 
decision.  The Court remanded all issues to the Board for 
further compliance with the VCAA.  In February 2004, the 
Board remanded the case to the RO for additional development.  
Following further development, the RO issued a Supplemental 
Statement of the Case in November 2006 and this case was 
returned to the Board for appellate review.  

The Board also received additional evidence from the veteran 
in April 2008 consisting of records from the Social Security 
Administration (SSA). The evidence was accompanied by a 
waiver of the veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  The Board notes, however, that the SSA records were 
previously submitted to the RO in November 1997.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show a current 
diagnosis of Epstein-Barr virus.  

3.	The veteran has not been diagnosed with a radiogenic 
disease as defined in § 3.309(d)(2) or 3.311(b)(2).

4.	Degeneration of the bones, or arthritis, did not manifest 
in service or to a compensable degree within one year after 
the veteran's separation from service and is not related to 
service.  

5.	Disability compensation benefits for birth defects of a 
veteran's children and/or grandchildren are not available 
under VA law.

CONCLUSIONS OF LAW

1.	Epstein-Barr virus was not incurred in or aggravated by 
active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.	A disorder manifest by general health problems was not 
incurred in or aggravated by active duty service, nor was it 
caused by exposure to ionizing radiation during service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

3.	A degenerative bone disorder, including arthritis, was not 
incurred in or aggravated by active duty service, may not be 
presumed to have been incurred in service and was not caused 
by exposure to ionizing radiation during service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007). 

4.	A genetic disorder was not incurred in or aggravated by 
active duty service, nor was it caused by exposure to 
ionizing radiation during service. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).

5.	The veteran has failed to state a claim upon which relief 
can be granted for the birth defects of his children and 
grandchildren. 38 U.S.C.A. § 101, 1110, 1131 (West 2002 & 
Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in March 2004, April 2004 and July 2007 that 
fully addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the July 2007 letter addressed the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claims.  Any error regarding this notice was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in October 2007.  The Board further 
finds that the RO complied with its February 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

EPSTEIN-BARR VIRUS

The veteran originally asserted that he contracted Epstein-
Barr virus as a result of his active duty service.  The 
service medical records are void of a diagnosis in service.  
Treatment records dated in May 1996, including clinical test 
results, reveal no detectable antibodies of Epstein-Barr 
virus to suggest past or current infection.  Since that time, 
the veteran has reported that he does not have Epstein-Barr 
virus, but believes that any false positive test may have 
been a result of his exposure to ionizing radiation during 
service.  In the April 1998 hearing, the veteran testified 
that there was a misdiagnosis because Epstein-Barr and 
radiation or chemical exposure can show the same titers.  
Consequently, the symptoms the veteran originally claimed as 
being a result of Epstein-Barr virus, he now attributes to 
radiation exposure and are addressed within his claim for 
entitlement to service connection for a disorder manifest by 
general health problems.  

Based on the foregoing, the Board finds that the veteran does 
not have Epstein-Barr virus and, as such, service connection 
cannot be granted as no disability exists.  See 38 C.F.R. 
§ 3.303.  Therefore, service connection for Epstein-Barr 
virus is denied.

RESIDUALS OF EXPOSURE TO IONIZING RADIATION INCLUDING GENERAL 
HEALTH PROBLEMS AND DEGENERATION OF THE BONES

Certain types of cancer are presumptively service connected 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  In this case, the veteran 
has not been diagnosed with cancer of any kind.  Therefore, 
he is not entitled to presumed service connection under 
38 C.F.R. § 3.309(d)(2). 

Additionally, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Service connection 
may also be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who, while serving on active duty, 
active duty for training, or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war in Japan (or service on active duty in Japan immediately 
following such internment) during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupational forces 
in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee, 
34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

In this case, service personnel records show that the veteran 
participated in atmospheric nuclear testing at Johnston 
Island in 1962, in an operation named DOMINIC I.  The Board 
concedes that the veteran was exposed to radiation in 
service.  A December 2006 letter from the Defense Threat 
Reduction Agency shows that the total skin dose the veteran 
could have received to any skin area during participation in 
the U.S. atmosphere nuclear testing is not more than 550 rem 
.  

Service medical records do not show any treatment for a 
disorder manifest by general health problems, a genetic 
disorder, or degeneration of the bones.  The veteran asserts 
that his disabilities began many years following his active 
duty service, but are a direct result of his exposure to 
ionizing radiation during service.

Treatment records dated in the 1970's and 1990's reveal that 
the veteran has had various complaints of general health 
problems, including fatigue, and that he was diagnosed as 
having spondylosis of the cervical spine in 1995 as well as 
degenerative joint disease.  A progress note dated in May 
1996, shows that the veteran was concerned about potential 
radiation exposure as he had been feeling weak and tired with 
pain in his back.  It was noted at that time that the veteran 
had experienced numbness in his fingers and had two children 
with birth defects, one with retinoblastoma and the other 
with limb developmental problems.  The examination of the 
veteran was unremarkable except for the notation that he had 
no hair on his legs.  The examiner disqualified himself as an 
expert in the field of nuclear radiation, but rendered an 
assessment of possible nuclear exposure given the unusual 
syndrome and history presented by the veteran.

In April 1998, the veteran appeared and testified before the 
Board that he had general health problems and degeneration of 
the bones that he believed to be the result of his 
participation in the DOMINIC I nuclear testing.  He also 
stated that he believed he acquired a genetic disorder as a 
result of the testing which caused his children conceived and 
born after his active duty service to have birth defects 
because his child born prior to service did not have any 
birth defects.  The veteran testified that although no 
physician had ever diagnosed an illness as being a result of 
radiation exposure, he was told by VA over the telephone that 
there was no way to tell the difference between degenerative 
joint disease caused by injury and degenerative joint disease 
caused by radiation exposure.  The veteran further testified 
that he complained of flu-like symptoms after exposure while 
he was still in the service, that he began having back pain 
in 1968, that subsequent to service he did not tell any 
physician about his radiation exposure until the operation 
was declassified, and that he now believed his health 
problems were a result of exposure to Strontium 90 and/or 
Plutonium.  The veteran also asserted that his health 
problems were the result of a blast injury in service.  

In spite of the veteran's assertions, the Board finds that 
service connection cannot be granted for a disorder manifest 
by general health problems or for degeneration of the bones 
as a result of exposure to ionizing radiation. 

First, none of the claimed disabilities is a radiogenic 
disease within the meaning of 38 C.F.R. § 3.311(b)(2).  
Second, the medical evidence of record does not show that the 
veteran's claimed disabilities are related to service, 
including radiation exposure in service.  In March 2004, the 
veteran had a General Medical Examination to determine 
residuals from nuclear radiation exposure.  The only 
residuals from radiation exposure that the examiner found 
were basal cell and squamous cell carcinoma, for which the 
veteran is already service-connected, and lack of hair on the 
veteran's legs and arms.  

The records contained a June 2007 letter from a VA physician.  
The physician reviewed the entire radiology film file, 
including x-rays from 1992 to 1997.  There were degenerative 
changes in the veteran's lumbar and cervical spine.  The 
examiner found that none of the exams demonstrate any 
specific finding to indicate a traumatic or post irradiation 
cause for the degenerative changes.  All of the findings in 
the studies were compatible with age related degenerative 
changes with were commonly see in patients who are the 
veteran's age.  The physician found that he certainly could 
not exclude the possibility that earlier traumatic events may 
have contributed to the generative process and there was no 
radiographic evidence to support that possibility.  

In an October 2007 VA Compensation and Pension Examination, 
the claims file was reviewed and the veteran was examined.  
The examiner reviewed the service medical records, noted an 
injury in service as well as radiation exposure.  The 
examiner also considered the veteran's past medical history, 
treatment records, x-rays and MRIs.  The examiner diagnosed 
the veteran with degenerative disc disease of the cervical 
and lumbar spine.  Based on the lack of treatment for joint 
complaints in service and the lack of medical records showing 
joint complaints, the examiner found that in spite of the 
subjective complaints of the veteran, there was no evidence 
to support a diagnosis for the veteran's painful joints, 
other than the veteran's spine.  The examiner noted that 
there was no continuity of medical records to support the 
veteran's assertions.  The examiner opined that the veteran's 
joint complaints were less likely than not caused by or a 
result of the blast injury in service or radiation exposure 
in service.  

After a thorough review of the claims file, there is no 
medical evidence of record relating the veteran's 
disabilities to service, or radiation exposure in service.  
The competent medical evidence does not relate the 
disabilities to service.  Without competent medical evidence 
linking a disability to service, service connection is not 
warranted.

Lastly, presumptive service connection under 38 C.F.R. 
§ 3.307 for arthritis has also been considered.  Because the 
veteran asserts that he began having back pain in 1968, and 
he was diagnosed as having degenerative joint disease in the 
1990's, the Board finds that service connection cannot be 
granted on a presumptive basis as the claimed disability was 
not manifest to a compensable degree within one year of the 
veteran's separation from service in 1963.

The Board has considered the veteran's contention that a 
relationship exists between his general health and bone 
disabilities and service.  However, as a layman, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  While a layman such as the veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show that the 
veteran's general health problems or degeneration of his 
bones were caused by an event or injury in service, including 
a blast injury or radiation exposure.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim for 
service connection must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

Genetic Disorder and Birth Defects

The veteran asserts that exposure to radiation caused a 
genetic disorder that led to birth defects in his children 
and grandchildren.  The veteran seeks VA disability 
compensation benefits for the birth defects of his children 
and grandchildren.

For the purposes of Title 38 of the United States Code, the 
term, "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2).  Basic entitlement to VA disability 
compensation benefits is predicated on the finding of the 
individual suffering personal injury or disease contracted in 
the line of duty or for aggravation of a pre-existing injury 
or disease being a "veteran."  See 38 U.S.C.A. §§ 1110, 1131.  
There is no provision within VA law for the award of 
disability compensation benefits for the children and/or 
grandchildren of a veteran based on injury allegedly suffered 
during active duty service.  The only monetary award within 
VA law for the children of a male veteran is an award of a 
monetary allowance for the children of Vietnam veterans who 
have a disability resulting from spina bifida.  See 38 
U.S.C.A. § 1805.

Based on the evidence as outlined above, the Board finds that 
the veteran has failed to state a claim upon which relief may 
be granted as there is no provision within VA law that would 
allow the veteran's children and/or grandchildren to be 
awarded disability compensation benefits based on a veteran's 
exposure to ionizing radiation in service.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The veteran is not 
asserting that he is the individual with the disability of a 
birth defect nor is he asserting that his children and/or 
grandchildren are veterans within the meaning of VA law.  
Thus, the veteran's claim for service connection for birth 
defects of his children and grandchildren must be and hereby 
is denied.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Epstein-Barr virus is denied.

Service connection for a disorder manifest by general health 
problems, a genetic disorder, birth defects, and degeneration 
of the bones as a result of exposure to ionizing radiation is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


